Name: Commission Regulation ( EEC ) No 451/92 of 26 February 1992 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation ( EEC ) No 3701/91 may be accepted
 Type: Regulation
 Subject Matter: tariff policy;  animal product
 Date Published: nan

 No L 52/26 Official Journal of the European Communities 27. 2. 92 COMMISSION REGULATION (EEC) No 451/92 of 26 February 1992 determining the extent to which applications in the beef and veal sector for the issue of import licences lodged pursuant to Regulation (EEC) No 3701/91 may be accepted Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3667/91 of 11 December 1991 opening and providing for the administration of a Community tariff quota for meat of bovine animals, frozen, falling within CN code 0202 and products falling within CN code 0206 29 91 (1992) ('), and in particular Article 4 thereof, Having regard to Commission Regulation (EEC) No 3701 /91 of 18 December 1991 laying down detailed rules for the application of the import arrangements provided for in Council Regulation (EEC) No 3667/91 for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (2), as amended by Regulation (EEC) No 324/92 (3), and in parti ­ cular Article 5 (1 ) thereof, Whereas Commission Regulation (EEC) No 3701 /91 provides in particular for the quantities reserved for tradi ­ tional importers to be allocated in proportion to their imports in 1989, 1990 and 1991 ; whereas in the other cases the quantities applied for in accordance with Article 5 (2) of Regulation (EEC) No 3701 /91 exceed the quantities available under Article 1 (2) of that Regulation ; whereas, therefore, the quantities applied for should be reduced on a proportional basis ; Whereas the date of issue of the import licences referred to in Article 6 (1 ) of Regulation (EEC) No 3701 /91 may be brought forward by one week ; Article 1 1 . Every application for an import licence lodged in accordance with Regulation (EEC) No 3701 /91 shall be granted to the following extent : (a) 270,518 kg per tonne imported in 1989, 1990 and 1991 for importers as defined in Article 1 (1 ) of Regu ­ lation (EEC) No 3701 /91 ; (b) 16 772 kg per application in the case of importers as defined in Article 1 (2) of Regulation (EEC) No 3701 /91 . 2. By way of derogation from Article 6 (1 ) of Regula ­ tion (EEC) No 3701 /91 , the Member States shall issue the import licences as from 2 March 1992. Article 2 This Regulation shall enter into force on 27 February 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 February 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 349, 18 . 12. 1991 , p. 1 . 0 OJ No L 350, 19 . 12. 1991 , p. 34. (3) OJ No L 35, 12. 2. 1992, p. 13 .